                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


COLUMBUS M. JOYCE,                             )
                                               )
       Plaintiff,                              )
                                               )
VS.                                            )          No. 18-2282-JDT-tmp
                                               )
ANTHONY ALEXANDER, ET AL.,                     )
                                               )
       Defendants.                             )


                   ORDER DISMISSING COMPLAINT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On April 25, 2018, Plaintiff Columbus M. Joyce, who is presently incarcerated at

the Shelby County Criminal Justice Center (Jail) in Memphis, Tennessee,1 filed a pro se

civil complaint and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The

complaint concerns his previous incarceration at the Shelby County Correctional Center

(SCCC). The Court issued an order on May 4, 2018, granting leave to proceed in forma

pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform Act

(PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 5.) However, Joyce thereafter paid the

entire $400 filing fee. (ECF No. 9.) The Clerk shall record the Defendants as Anthony



       1
        When the complaint was filed, Joyce was incarcerated at the SCCC. He was
subsequently released from the SCCC but has since been reincarcerated at the Jail. (See ECF
No. 6; ECF No. 7 at 2).
Alexander, Interim Director of the Shelby County Division of Corrections (SCDC);

William Gupton, former Director of the SCDC; Shelby County;2 Corrections Officer

Kimberly Wallace; Corrections Officer T. Green; First Name Unknown (FNU) Lee; A.

Rodgers, Maintenance Inspector; FNU Woodduff; and Sergeant Owens.

        Joyce alleges that on the evening of March 27, 2018, he sustained serious injuries

to his back, head, neck and right shoulder when he slipped and fell on a wet floor. He

alleges there were no signs warning that the floor was wet. Defendants Wallace and

Owens were on duty, and Wallace called a code white. Joyce was taken to the hospital

for treatment and then returned to the SCCC. (ECF No. 1 at 2.) Joyce seeks “pain and

suffering” for his injuries, which the Court presumes is a demand for monetary damages.

(Id. at 3.)

        The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

        (1)   is frivolous, malicious, or fails to state a claim upon which relief
        may be granted; or

        (2)     seeks monetary relief from a defendant who is immune from such
        relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

        In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal,

556 U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-

57 (2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). “Accepting
        2
            Any claims against the SCDC are treated as claims against Shelby County.

                                                 2
all well-pleaded allegations in the complaint as true, the Court ‘consider[s] the factual

allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S.

at 681). “[P]leadings that . . . are no more than conclusions, are not entitled to the

assumption of truth. While legal conclusions can provide the framework of a complaint,

they must be supported by factual allegations.”         Iqbal, 556 U.S. at 679; see also

Twombly, 550 U.S. at 555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’ rather than a

blanket assertion, of entitlement to relief.      Without some factual allegation in the

complaint, it is hard to see how a claimant could satisfy the requirement of providing not

only ‘fair notice’ of the nature of the claim, but also ‘grounds’ on which the claim

rests.”).

        “A complaint can be frivolous either factually or legally.” Hill, 630 F.3d at 470

(citing Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “Any complaint that is legally

frivolous would ipso facto fail to state a claim upon which relief can be granted.” Id.

(citing Neitzke, 490 U.S. at 328-29).

               Whether a complaint is factually frivolous under §§ 1915A(b)(1) and
        1915(e)(2)(B)(i) is a separate issue from whether it fails to state a claim for
        relief. Statutes allowing a complaint to be dismissed as frivolous give
        judges not only the authority to dismiss a claim based on an indisputably
        meritless legal theory, but also the unusual power to pierce the veil of the
        complaint=s factual allegations and dismiss those claims whose factual
        contentions are clearly baseless. Unlike a dismissal for failure to state a
        claim, where a judge must accept all factual allegations as true, a judge
        does not have to accept Afantastic or delusional@ factual allegations as true
        in prisoner complaints that are reviewed for frivolousness.

Id. at 471 (citations and internal quotation marks omitted).


                                              3
       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))); Payne v. Sec’y of Treas.,

73 F. App’x 836, 837 (6th Cir. 2003) (affirming sua sponte dismissal of complaint

pursuant to Fed. R. Civ. P. 8(a)(2) and stating, “[n]either this court nor the district court is

required to create Payne=s claim for her”); cf. Pliler v. Ford, 542 U.S. 225, 231 (2004)

(“District judges have no obligation to act as counsel or paralegal to pro se litigants.”);

Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th Cir. 2011) (“[W]e decline to

affirmatively require courts to ferret out the strongest cause of action on behalf of pro se

litigants. Not only would that duty be overly burdensome, it would transform the courts

from neutral arbiters of disputes into advocates for a particular party. While courts are

properly charged with protecting the rights of all who come before it, that responsibility

does not encompass advising litigants as to what legal theories they should pursue.”).

       Joyce’s complaint is filed on the form used for commencing actions pursuant to 42

U.S.C. § 1983, which provides:



                                               4
               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be
       liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress, except that in any action brought against a judicial
       officer for an act or omission taken in such officer=s judicial capacity,
       injunctive relief shall not be granted unless a declaratory decree was
       violated or declaratory relief was unavailable. For the purposes of this
       section, any Act of Congress applicable exclusively to the District of
       Columbia shall be considered to be a statute of the District of Columbia.

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144,

150 (1970).

       The complaint contains no factual allegations against Defendants Shelby County,

Alexander, Gupton, Green, Lee, Rodgers, or Woodduff. When a complaint fails to allege

any action by a defendant, it necessarily fails to “state a claim for relief that is plausible

on its face.” Twombly, 550 U.S. at 570.

       Furthermore, Joyce has no claim against Defendants Alexander or Gupton merely

because of their supervisory positions. Under 42 U.S.C. § 1983, “[g]overnment officials

may not be held liable for the unconstitutional conduct of their subordinates under a

theory of respondeat superior.” Ashcroft v. Iqbal, 556 U.S. at 676; see also Bellamy v.

Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Thus, “a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676.


                                              5
      There must be a showing that the supervisor encouraged the specific
      incident of misconduct or in some other way directly participated in it. At a
      minimum, a § 1983 plaintiff must show that a supervisory official at least
      implicitly authorized, approved or knowingly acquiesced in the
      unconstitutional conduct of the offending subordinates.

Bellamy, 729 F.2d at 421 (citation omitted). A supervisory official, who is aware of the

unconstitutional conduct of his subordinates, but fails to act, generally cannot be held

liable in his individual capacity. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008);

Gregory v. City of Louisville, 444 F.3d 725, 751 (6th Cir. 2006); Shehee v. Luttrell, 199

F.3d 295, 300 (6th Cir. 1999); Lillard v. Shelby Cnty. Bd. of Educ., 76 F.3d 716, 727-28

(6th Cir. 1996). Furthermore, a failure to take corrective action in response to an inmate

grievance or complaint does not supply the necessary personal involvement for § 1983

liability. See George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007) (“Ruling against a

prisoner on an administrative complaint does not cause or contribute to the

[constitutional] violation. A guard who stands and watches while another guard beats a

prisoner violates the Constitution; a guard who rejects an administrative complaint about

a completed act of misconduct does not.”). The complaint in this case does not allege

that Defendants Alexander or Gupton, through their own actions, violated Joyce’s rights.

      Joyce also has no claim against Shelby County. A local government such as a

municipality or county “cannot be held liable solely because it employs a tortfeasor—or,

in other words, a municipality cannot be held liable under § 1983 on a respondeat

superior theory.” Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691 (1978) (emphasis in

original); see also Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994). A

municipality cannot be held responsible for a constitutional deprivation unless there is a

                                            6
direct causal link between a municipal policy or custom and the alleged constitutional

deprivation. Monell, 436 U.S. at 691-92; Deaton v. Montgomery Co., Ohio, 989 F.2d

885, 889 (6th Cir. 1993). To demonstrate municipal liability, a plaintiff “must (1)

identify the municipal policy or custom, (2) connect the policy to the municipality, and

(3) show that his particular injury was incurred due to execution of that policy.” Alkire v.

Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d

358, 364 (6th Cir. 1993)). The policy or custom “must be ‘the moving force of the

constitutional violation’ in order to establish the liability of a government body under §

1983.” Searcy, 38 F.3d at 286 (quoting Polk Co. v. Dodson, 454 U.S. at 326 (citation

omitted)). Joyce does not allege that he suffered an injury because of an unconstitutional

policy or custom of Shelby County.

       It appears that Joyce is attempting to assert a claim under the Eighth Amendment,

which prohibits cruel and unusual punishments. See generally Wilson v. Seiter, 501 U.S.

294 (1991). This proscription on cruel and unusual punishment encompasses an inmate’s

right to personal safety. Stewart v. Love, 796 F.2d 43, 44 (6th Cir. 1982). An Eighth

Amendment claim consists of both objective and subjective components. Farmer v.

Brennan, 511 U.S. 825, 834 (1994).          The objective component requires that the

deprivation be “sufficiently serious.” Farmer, 511 U.S. at 834.

       To satisfy the objective component of an Eighth Amendment claim, a prisoner

must show that he “is incarcerated under conditions posing a substantial risk of serious

harm,” Farmer, 511 U.S. at 834; see also Miller v. Calhoun Cnty., 408 F.3d 803, 812 (6th

Cir. 2005), or that he has been deprived of the “minimal civilized measure of life’s

                                             7
necessities,” Wilson, 501 U.S. at 298 (quoting Rhodes v. Chapman, 452 U.S. 337, 347

(1981)); see also Hadix v. Johnson, 367 F.3d 513, 525 (6th Cir. 2004).

       The mere allegation that Joyce was injured when he slipped and fell in water does

not satisfy the objective component of an Eighth Amendment violation. As another

district court in this circuit has explained:

               Federal courts have routinely held that wet and slippery prison
       floors, while potentially hazardous, do not amount to the denial of the
       minimal civilized measure of life’s necessities. See, e.g., Reynolds v.
       Powell, 370 F.3d 1028, 1031 (10th Cir. 2004) (holding that “slippery floors
       constitute a daily risk faced by members of the public at large” and do not
       amount to cruel and unusual punishment); LeMaire v. Maass, 12 F.3d 1444,
       1457 (9th Cir. 1993) (finding that wet prison floors did not create a
       sufficiently serious condition to violate the Eighth Amendment, and noting
       that “slippery prison floors . . . do not state even an arguable claim for cruel
       and unusual punishment”); Denz v. Clearfield County, 712 F. Supp. 65, 66
       (W.D. Pa. 1989) (finding no Eighth Amendment violation based on
       slippery floor in prison cell); Mitchell v. West Virginia, 554 F. Supp. 1215,
       1216-17 (N.D. W. Va. 1983) (finding no Eighth Amendment violation
       based on slippery floor in prison dining hall).

Stubl v. Baraga Maximum Corr. Facility, No. 2:08-CV-10, 2008 WL 4813403, at *6

(W.D. Mich. Oct. 30, 2008) (report and recommendation adopted by the district court);

see also Ward v. Ky. State Reformatory, No. 3:09-CV-315-H, 2011 WL 2378172, at *5

(W.D. Ky. June 15, 2011) (“Federal courts have routinely held that slippery prison floors

do not pose a substantial risk of serious harm to give rise to an Eighth Amendment

violation.” (internal quotation marks and citations omitted)); Mills v. C.C.A., No. 1:10-

0015, 2010 WL 5155478, at *4 (M.D. Tenn. Dec. 14, 2010) (“Courts have regularly held

that slip and fall accidents do not give rise to federal causes of action.”) (report and

recommendation), adopted, 2011 WL 13552 (M.D. Tenn. Jan. 4, 2011).


                                                8
       The subjective component of an Eighth Amendment violation requires a prisoner

to demonstrate that the official acted with the requisite intent, that is, that he had a

“sufficiently culpable state of mind.” Farmer, 511 U.S. at 834; see also Wilson, 501 U.S.

at 297, 302-03. The plaintiff must show that the prison officials acted with “deliberate

indifference” to a substantial risk that the prisoner would suffer serious harm. Farmer,

511 U.S. at 834; Wilson, 501 U.S. at 303; Helling v. McKinney, 509 U.S. 25, 32 (1993).

“[D]eliberate indifference describes a state of mind more blameworthy than negligence.”

Farmer, 511 U.S. at 835. Thus, “the prison official must know[] of and disregard[] an

excessive risk to inmate health or safety.” Id. at 837-38.

       Joyce does not allege in the complaint that any of the named Defendants were

aware that the wet floor posed a substantial risk to his safety and yet disregarded that risk.

       The Cruel and Unusual Punishments Clause of the Eighth Amendment also

guarantees prisoners the right to adequate medical care. Johnson v. Karnes, 398 F.3d

868, 873-74 (6th Cir. 2005). Joyce does not expressly allege in the complaint that he was

denied adequate medical care; however, to the extent he intends to make such an

allegation, he has failed to state a claim. Joyce alleges only that Defendant Wallace

called a code white immediately after his fall and that he was taken to the hospital for

treatment. Joyce does not allege that any named Defendant was personally responsible

for a denial of adequate medical care.

       For the foregoing reasons, Joyce’s complaint is subject to dismissal in its entirety

for failure to state a claim.



                                              9
       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716

F.3d 944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some

form of notice and an opportunity to cure the deficiencies in the complaint must be

afforded.”). Leave to amend is not required where a deficiency cannot be cured. Curley

v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that

sua sponte dismissal of a meritless complaint that cannot be salvaged by amendment

comports with due process and does not infringe the right of access to the courts.”). In

this case, the Court concludes that leave to amend is not warranted.

       In conclusion, the Court DISMISSES Joyce’s complaint for failure to state a claim

on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). Leave to amend is DENIED.

       Pursuant to 28 U.S.C. §1915(a)(3), the Court must also consider whether an appeal

by Joyce in this case would be taken in good faith. The good faith standard is an

objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962).              The same

considerations that lead the Court to dismiss this case for failure to state a claim also

compel the conclusion that an appeal would not be taken in good faith. Therefore, it is

CERTIFIED, pursuant to 28 U.S.C. §1915(a)(3), that any appeal in this matter by Joyce

would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if

Joyce nevertheless appeals the dismissal of this case. A certification that an appeal is not

                                            10
taken in good faith does not affect an indigent prisoner plaintiff’s ability to take

advantage of the installment procedures contained in § 1915(b).              See McGore v.

Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), partially overruled on other

grounds by LaFountain, 716 F.3d at 951. McGore sets out specific procedures for

implementing the PLRA, §§ 1915(a)-(b). Therefore, Joyce is instructed that if he wishes

to take advantage of the installment procedures for paying the appellate filing fee, he

must comply with the procedures set out in the PLRA and McGore by filing an updated

in forma pauperis affidavit and a current, certified copy of his inmate trust account for

the six months immediately preceding the filing of the notice of appeal.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Joyce, this is

the second dismissal of one of his cases as frivolous or for failure to state a claim.3 This

“strike” shall take effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct.

1759, 1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




       3
        Joyce previously filed Joyce v. Shelby Cnty. Justice Complex, et al., No. 99-2706-JPM
(W.D. Tenn. Aug. 31, 1999) (dismissed as frivolous).

                                              11
